Title: XIII. Population of the Northwest Territory, 31 January 1791
From: Sargent, Winthrop,Jefferson, Thomas
To: 


            The Number of Souls in the Territory of the United States North West of the River Ohio A. D. 1790
            
              
                In the Seven Ranges of Townships
                
              
              
                Ohio Company Purchase
                1000
              
              
                The French Settlement Opposite Kanhawa
                
              
              
                Symmes Settlements
                1300
              
              
                Clarksville at the Rapids of Ohio
                60
              
              
                Vincennes on the Aubache inclusive of River du Chy Station
                1000
              
              
                Kaskaskias
                315
              
              
                Cayhokia
                365
              
              
                At the grand Ruifseau Village of St. Phillip Prairie du Rochers
                240
              
              
                
                4280
              
            
            In the Town of Vincennes upon the Aubache are about 40 American Families and 31 Slaves, included in the above Estimate. Upon the Mississippi also 40 American Families and about 73 Slaves which are likewise included.
            Upon the Spanish Side of the Mississippi above the Confluence of the Ohio are
            
              
                At Genivieve, Saline and   a small new Village    half of which are Blacks.
                  850 the
              
              
                St. Louis
                  720 of which
              
              
                  120 are Blacks.
                
              
              
                A small Settlement 12 Miles West.
                  100
              
              
                A Settlement 20 Miles up the Missouri River
                  150
              
              
                
                 1820
              
            
          